United States Court of Appeals
                       For the First Circuit
No. 08-1172

                 SECURITIES AND EXCHANGE COMMISSION,

                        Plaintiff, Appellant,

                                   v.

      VIRGINIA A. PAPA, KEVIN F. CRAIN, and SANDRA G. CHILDS,

                       Defendants, Appellees.


                                 ERRATA

     The opinion of this Court, issued on February 6, 2009, should be

amended as follows:

     On page 7, line 8, delete comma following "schemes".

     On page 10, line 14, change "January 2005" to "January 2001".

     On page 11, line 2, change "January 2005" to January 2001".

     On page 11, footnote 3, line 3, change quotation mark to

internal quotation mark.

     On page 11, footnote 3, line 6, insert internal quotation mark

before quotation mark and delete "Grunewald v. United States. . . .".

     On page 11, footnote 3, line 8, insert (quoting Grunewald, 353

U.S. at 405)." after "(1991)".

     On page 13, line 17, insert "a" before "fiduciary duty".

     On page 13, line 17, replace "them" with "the funds".

     On page 13, line 22, insert "9" before "Loss & Seligman".
     On page 15, lines 7 and 10, move "18 U.S.C. § 1621 (2006)" from

line 10 to the end of line 7 (following the sentence ending with

"obstruction of justice.") and insert "E.g.," before it--so it will

read "obstruction of justice.   E.g., 18 U.S.C. § 1621 (2006).".   The

remaining citation on line 10 should then begin "Cf. 2 LaFave".

     On page 16, line 4, insert a comma before "which".